         Case 2:17-cv-04540-WB Document 255 Filed 10/23/20 Page 1 of 3


                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 COMMONWEALTH OF PENNSYLVANIA
 and STATE OF NEW JERSEY,

        Plaintiff,

        v.
                                                      Civil No. 2:17-CV-04540-WB
 DONALD J. TRUMP, et al.

        Defendants,

 LITTLE SISTERS OF THE POOR SAINTS
 PETER AND PAUL HOME,

        Defendant-Intervenors.


        DEFENDANT-INTERVENOR’S MOTION FOR SUMMARY JUDGMENT

   Defendant-Intervenor Little Sisters of the Poor Saints Peter and Paul Home, by and through

undersigned counsel, respectfully moves this Court for summary judgment on all counts pursuant

to Federal Rule of Civil Procedure 56. In the alternative, Defendant-Intervenor respectfully

requests that, if the Court accepts the States’ arguments and invalidates the Final Rules, the Court

also invalidate the regulations implementing the Mandate prior to October 13, 2017.

   There are no genuine issues of material fact, and Defendants are entitled to judgment as a

matter of law for the following reasons, as set forth in the attached Memorandum of Law:

                1.      The States lack Article III standing.

                2.      The States cannot prevail on their claims that the Final Rule is substantively

             invalid.

                3.      The States cannot prevail on their claims that the Final Rule is procedurally

             invalid.

                4.      The underlying contraceptive Mandate is invalid under RFRA and

             unconstitutional under the First Amendment, the nondelegation doctrine, and as a
         Case 2:17-cv-04540-WB Document 255 Filed 10/23/20 Page 2 of 3


          violation of the Appointments Clause.

   This Motion is supported by the attached Memorandum of Law, Defendant-Intervenor’s

previously-filed Statement of Undisputed Facts and Response to the Plaintiffs’ Statement of

Undisputed Facts, the Joint Appendix, and any additional material that may be considered by the

Court.

   Defendant-Intervenor requests oral argument on this motion.



Dated: October 23, 2020                    Respectfully submitted,


                                           /s/ Mark Rienzi
                                           Mark Rienzi, pro hac vice
                                           Lori Windham, pro hac vice
                                           Eric Rassbach, pro hac vice
                                           Diana Verm, pro hac vice
                                           The Becket Fund for Religious Liberty
                                           1200 New Hampshire Ave. NW, Suite 700
                                           Washington, DC 20036
                                           Telephone: (202) 955-0095
                                           Facsimile: (202) 955-0090
                                           mrienzi@becketlaw.org

                                           Nicholas M. Centrella
                                           Conrad O’Brien PC
                                           1500 Market Street, Suite 3900
                                           Philadelphia, PA 19102-2100
                                           Telephone: (215) 864-8098
                                           Facsimile: (215) 864-0798
                                           ncentrella@conradobrien.com

                                           Counsel for Intervenor-Defendant
          Case 2:17-cv-04540-WB Document 255 Filed 10/23/20 Page 3 of 3


                                CERTIFICATE OF SERVICE

   I hereby certify that a copy of the forgoing document was electronically filed with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.


Dated: October 23, 2020
                                             /s/ Mark Rienzi
                                             Mark Rienzi
                                             The Becket Fund for Religious Liberty
                                             1200 New Hampshire Ave. NW, Suite 700
                                             Washington, DC 20036
                                             Telephone: (202) 955-0095
